DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 50 is indefinite because it is unclear what is meant by a “core” software unit.  The specification and claims do not explain what makes the software unit “core”.
	Claim 55 is indefinite because it is unclear what the bounds of “otherwise enhancing” includes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 50, 51, 53-55, and 58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. PG Pub. No. 2005/0004453 A1 to Tearney et al.
Regarding claim 50, Tearney discloses a method for providing real-time feedback to a user during an invasive procedure, the method comprising:  a. coupling low-coherence light from an optical source to a sample assembly (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); b. illuminating tissue with the low-coherence light via the sample assembly (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); c. collecting light scattered from the tissue via the sample assembly (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); d. generating optical coherence tomography data based on combination of scattered light from the sample assembly with light from a reference beam (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); e. receiving the optical coherence tomography data into a core software unit (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); f. processing the optical coherence tomography data in real-time with the core software unit (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82); and g. providing real-time feedback to the user via at least one indicator, wherein said real-time feedback is based at least on the processed optical coherence tomography data from said core software unit (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).
Regarding claim 51, Tearney discloses a method, wherein the core software unit determines one or more optical properties derived from the OCT data including refractive index, birefringence, Doppler shifts, light scattering parameters, and spectroscopic absorption (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).  Examiner notes the prior art discloses other elements in the list of claim elements in claim 51. 

Regarding claim 54, Tearney discloses a method, wherein the core software unit implements one or more computationally-optimized functions including hardware-optimized fast Fourier transforms and one-dimensional real-to-complex fast Fourier transforms (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).  
Regarding claim 55, Tearney discloses a method, wherein the core software unit processing of the OCT data includes otherwise enhancing an image (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82, noting at least that data is filtered and averaged which reads on enhancing an image).  
Regarding claim 58, Tearney discloses a method, wherein the sample assembly includes a free-space device, handheld probe, and a biopsy needle (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 52, 56, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney in view of U.S. PG Pub. No. 2003/0045798 A1 to Hular et al.
Regarding claim 52, Tearney appears to discloses a method, wherein the at least one indicator includes a display for showing at least one of an enhanced and an annotated image of tissue (see Figs. 2, 9, 15-19 and para 47-51, 55; and 66-82).  It is unclear if the image is annotated.
Hular discloses a similar optical imaging method, wherein displayed data is tagged so that specific points of interest can be marked (see 60-64, 101, and 103-120).
It would have been obvious to one of skill in the art to have combined the teachings of Hular and Tearney because doing so would predictably allow a user to tag tissue of interest for further study and for generating a record of the biopsy location taken in the Tearney method. 
Regarding claim 56, Hular discloses a similar optical and OCT imaging method, wherein the core software unit processing of the OCT data includes using a learning algorithm and/or a neural network (see 60-64, 101, and 103-120).
It would have been obvious to one of skill in the art to have combined the teachings of Hular and Tearney because doing so would predictably allow the system to automatically distinguish between types of tissue, such as cancerous and non-cancerous tissue.
Regarding claim 57, Hular discloses a similar optical and OCT imaging method, wherein the real-time feedback to a user includes one or more of tumor tissue margins, tumor tissue malignancy, or tumor tissue location (see 60-64, 101, and 103-120).
It would have been obvious to one of skill in the art to have combined the teachings of Hular and Tearney because doing so would predictably allow the system to automatically distinguish between types of tissue, such as cancerous and non-cancerous tissue.
Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tearney in view of the skill in the art.
Regarding claim 59, Examiner takes Official Notice that processing software executed on a distributed server or on a network is well known in the art.
It would have been obvious to one of skill in the art to have implemented the software processing of Tearney over a network or server because doing so would allow the needle biopsy device to have a smaller footprint in the operating room, while predictably providing sufficient computing power to process the data collected in the Tearney method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.